Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 10/27/2020.
 	Claims 1-25 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 13, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US Pat No. 8166038), in view of Jothivelavan et al. (US Pub No. 20160253398).
As to claims 1, 13, 18, 21, Kaufman teaches a computer program product for managing files in a fileset at a primary storage site and secondary storage sites over a network, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operation, the operation comprising:
migrating files in  fileset (i.e. the secondary storage subsystem 28 may be a backup system which periodically performs a full backup of all of the digital assets 22 or an incremental backup only the digital assets which were created or modified since the last backup, col. 4, lines 34-45) in a local storage at the primary storage site (i.e. Client device 24, Server Device 26, secondary storage subsystem 28, Fig. 1) to a file container in an object storage over a local network, wherein the primary storage site includes the object storage, local storage, and the local network (i.e. the server device 26 and the secondary storage subsystem 28 are integrated ... the client devices 24 may take a variety of other forms such as network attached storage, col. 13, lines 45-62);
encoding data for the migrated file to distribute over the network to the second storage sites, wherein the secondary storage sites are different location than the primary storage site (i.e. the secondary storage circuitry 70 of the secondary storage subsystem 28 stores the encrypted copies 80 of the digital assets 22 in the digital asset repository 72 while the original versions 42 continue to reside in the client device 24, col. 4, lines 34-45);
updating file metadata for each of the migrated files (i.e. The metadata database circuitry 60 receives the metadata 48 (i.e., metadata entries) and updates the metadata database 62 based on the metadata 48, col. 5, lines 56-63), migrated from the local storage to the file container in the object storage to include access information to access the migrated files in the file container in the object storage (i.e. the server device 26 coordinates and manages collection of the metadata 48 from each client device 24, by updating the metadata database 62 with digital asset property information described by the metadata 48, col. 4, line 65 to col. 5, line 10);
deleting data for the migrated files in the local storage (i.e. the secondary storage circuitry 70 of the secondary storage subsystem 28 stores the encrypted copies 80 of the digital assets 22 in the digital asset repository 72, and the client device 24 deletes the original versions 42 to free up resources on the client device 24, col. 4, lines 46-54); and
Kaufman does not seem to explicitly teach replicating the updated file metadata for the migrated files to the secondary storage sites over the network to store in filesets 
Jothivelavan teaches this limitation (i.e. an original file in a source file system can have its metadata ... when the original file is replicated to a target file system ... the metadata replication and association can be performed automatically, [0008]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan before the effective filing date of the claimed invention to modify the system of Kaufman to include the limitations as taught by Jothivelavan. One of ordinary skill in the art would be motivated to make this combination in order to automatically associate metadata with a replicated file in a target file system following file replication in view of Jothivelavan ([0008]), as doing so would give the added benefit of mapping the replicated file to the original file, such that the replicated file is associated with the metadata as taught by Jothivelavan ([0014]).

Claims 2-4, 7-9, 12, 14, 16, 17, 19, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US Pat No. 8166038), in view of Jothivelavan et al. (US Pub No. 20160253398), as applied to claims above, and further in view of Pavlov et al. (US Pub No. 20170077950).
As per claim 2, Kaufman, Jothivelavan do not seem to explicitly teach the file container is distributed across the primary and the secondary storage sites, and wherein the distributing the data for the files migrated to the file container cause each migrated file of the migrated files to be encoded into fragments and distributed among the secondary storage sites.
Pavlov teaches this limitation (i.e. The basic method of the system is: (1) Divide an original data block into n data slices, (2) Use Cauchy-Reed-Solomon erasure codes to compute k checksums, (3) Calculate a cryptographic hash for each data slice and checksum, and (4) Store the n+k slices (consisting of n data slices and k checksums) on a distributed storage ring, [0136]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan, Pavlov before the effective filing date of the claimed invention to modify the system of Kaufman, Jothivelavan to include the limitations as taught by Pavlov. One of ordinary skill in the art would be motivated to make this combination in order to divide an original data block into n data slices. Use Cauchy-Reed-Solomon erasure codes to compute k checksums in view of Pavlov ([0136]), as doing so would give the added benefit of reconstructing the original data block as taught by Pavlov ([0136]).

As to claims 3, 14, 19, 22, Pavlov teaches migrating the file metadata for the files migrated to the file container to a metadata container distributed across the primary and the secondary storage sites (i.e. Once created, file information is a (key, value) pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager, [0057]); and
copying a full copy of the file metadata to the metadata container at the second storage sties in response to the migrating the file metadata to the metadata container (i.e. Once created, file information is a (key, value) pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager, [0057]).

As per claim 4, Pavlov teaches the computer program product of claim 2, wherein a migrated file of the migrated files is recalled by retrieving the fragments in the file container distributed at the secondary storage sites and the decoding the retrieved fragments to reconstruct the migrated file (i.e. retrieving stored metadata for the files or data blocks; using the retrieved metadata, locating, retrieving, and reconstructing the stored files and data blocks; and reallocating responsibility for the reconstructed data, [0011]).

As to claims 7, 16, 24, Kaufman teaches:
receiving an updates to one of the files in the fileset comprising an updated file (i.e. The metadata database circuitry 60 receives the metadata 48 (i.e., metadata entries) and updates the metadata database 62 based on the metadata 48, col. 5, lines 56-63);
updating the file metadata for the updated file to include information on the updated file (i.e. The metadata database circuitry 60 receives the metadata 48 (i.e., metadata entries) and updates the metadata database 62 based on the metadata 48, col. 5, lines 56-63); and
Jothivelavan teaches:
replicating the file metadata for the updated file to the secondary storage sites over the network (i.e. an original file in a source file system can have its metadata ... when the original file is replicated to a target file system ... the metadata replication and association can be performed automatically, [0008]).
Kaufman, Jothivelavan do not seem to specifically teach “the file metadata for the updated file”.
Pavlov teaches this limitation (i.e. The data maintained by the file manager and storage manager consists of a functional key-value store in which Fileldentifers or Blockldentifiers are the keys and the FileMetadata or BlockMetadata are the values. Time consuming operations performed on file manager or storage manager data are designed to work with a copy of the manager data and send update notifications to the affected file manager or storage manager when the operations complete, [0067]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan, Pavlov before the effective filing date of the claimed invention to modify the system of Kaufman, Jothivelavan to include the limitations as taught by Pavlov. One of ordinary skill in the art would be motivated to make this combination in order to send update notifications to the affected file manager or storage manager in view of Pavlov ([0067]), as doing so would give the added benefit of having a better dynamically scalable redundant distributed storage system that provides access to stored files or data blocks and storing metadata associated with each of the files and data blocks for which it is responsible as taught by Pavlov ([0008]).

As to claims 8, 17, 25, Pavlov teaches:
replicating updated data of the updated file to the secondary storage sites over the network, wherein the updated data comprises changes to the updated file that is less than full content of the updated file (i.e. Steps for changing metadata; Client: Contact the File manager and notify it of change in metadata; File manager: If permissions, then change metadata; File manager: Update File manager file via regular backup process, [0079-0082]).

As per claim 9, Pavlov teaches the computer program product of claim 8, wherein the replicating the updated data to the secondary storage sites causes a secondary storage site of the secondary storage sites to perform:
updating a previous version of the updated file at the secondary storage site with the updated data when the secondary storage site includes a copy of the updated file (i.e. Steps for changing metadata; Client: Contact the File manager and notify it of change in metadata; File manager: If permissions, then change metadata; File manager: Update File manager file via regular backup process, [0079-0082]);
recalling from the file container the updated file when the secondary storage site does not include a copy of the updated file (i.e. Steps for changing metadata; Client: Contact the File manager and notify it of change in metadata; File manager: If permissions, then change metadata; File manager: Update File manager file via regular backup process, [0079-0082]); and
updating the recalled updated file with the updated data (i.e. Steps for changing metadata; Client: Contact the File manager and notify it of change in metadata; File manager: If permissions, then change metadata; File manager: Update File manager file via regular backup process, [0079-0082]).

As per claim 12, Kaufman, Jothivelavan do not seem to explicitly teach the fileset at the primary storage site comprises a read and write fileset, and wherein the secondary storage sites have read-only filesets, and wherein the second storage sites comprises disaster recovery sties to user for the fileset operations if the primary storage site is unavailable on the network.
Pavlov teaches this limitation (i.e. retrieving stored metadata for the files or data blocks; using the retrieved metadata, locating, retrieving, and reconstructing the stored files and data blocks; and reallocating responsibility for the reconstructed data, [0011]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan, Pavlov before the effective filing date of the claimed invention to modify the system of Kaufman, Jothivelavan to include the limitations as taught by Pavlov. One of ordinary skill in the art would be motivated to make this combination in order to retrieve stored metadata for the files or data blocks in view of Pavlov ([0011]), as doing so would give the added benefit of using the retrieved metadata, locating, retrieving, and reconstructing the stored files and data blocks; and reallocating responsibility for the reconstructed data as taught by Pavlov ([0011]).

Claims 5, 6, 10, 11, 15, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US Pat No. 8166038), in view of Jothivelavan et al. (US Pub No. 20160253398), as applied to claims above, and further in view of Arai et al. (US Pub No. 20120016838).
As to claims 5, 15, 20, 23, Kaufman, Jothivelavan do not seem to explicitly teach the following limitations, but Arai teaches: determining whether files in the fileset comprise files that have not been accessed within a threshold time, wherein the migrated files comprise a first group of files that have not been accessed within the threshold time (i.e. if a first condition is satisfied, manages the replicated file which is the file from which the data is replicated as a migration target file, [0014]); and
pre-migrating a second group of files in the fileset that have been accessed within the threshold time to the file container while leaving a copy of the files in the second group in the fileset (i.e. According to this type of timing for deletion (timing for migration), it is possible to leave the file whose reference frequency is high in the local side and delete the file whose reference frequency is low from the local side and leave the same only in the remote side, [0129]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan, Arai before the effective filing date of the claimed invention to modify the system of Kaufman, Jothivelavan to include the limitations as taught by Arai. One of ordinary skill in the art would be motivated to make this combination in order to check whether the reference frequencies of the multiple replicated file are within a certain range or not in view of Arai ([0207-0208]), as doing so would give the added benefit of leaving the file whose reference frequency is high in the local side and deleting the file whose reference frequency is low from the local side as taught by Arai ([0129]).

As per claim 6, Kaufman, Jothivelavan do not seem to fairly teach the following claimed limitations but Arai teaches: determining whether a condition is satisfied with respect to the files being migrated (i.e. if a first condition is satisfied, manages the replicated file which is the file from which the data is replicated as a migration target file, [0014]); and
replicating at least a portion of any of the files satisfying the condition to the secondary storage sites over the network (i.e. if the second condition is satisfied, deletes the migration target file from the local storage device. The second condition is, for example, that the migration target file is referred to, and then not referred to by any user terminals, [0014]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan, Arai before the effective filing date of the claimed invention to modify the system of Kaufman, Jothivelavan to include the limitations as taught by Arai. One of ordinary skill in the art would be motivated to make this combination in order to check whether the reference frequencies of the multiple replicated file are within a certain range or not in view of Arai ([0207-0208]), as doing so would give the added benefit of leaving the file whose reference frequency is high in the local side and deleting the file whose reference frequency is low from the local side as taught by Arai ([0129]).

As per claim 10, Kaufman, Jothivelavan do not seem to specifically teach the operations further comprise the following limitations, but Arai teaches:
determining whether a new file in the fileset whose file metadata was replicated to the secondary storage sites has not been migrated to the file container within a replication time threshold base (i.e. The file system 1211 (reception program 12110), if updating the replicated file, sets the data synchronization necessity flag 3101 corresponding to the file to "ON" and, if updating the metadata, sets the metadata synchronization necessity flag 3102 corresponding to the file for the metadata to "ON" (refer to FIG. 6), [0102]]); and
replicating the new file to the secondary storage sites over the network in response to determining that the new file has not been migrated to file containers within the replication time threshold (i.e. timing for migration, [0129];  if the time interval of the synchronization processing is set short, the file moving by the recall and the file moving by synchronization result in being performed frequently, [0141]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan, Arai before the effective filing date of the claimed invention to modify the system of Kaufman, Jothivelavan to include the limitations as taught by Arai. One of ordinary skill in the art would be motivated to make this combination in order to replicate a file in the local storage device to the remote file server in view of Arai ([0014]), as doing so would give the added benefit of increasing the chance of utilizing the remote storage apparatus while avoiding deteriorating the access performance for the file as much as possible as taught by Arai ([0013]).

As per claim 11, Kaufman, Jothivelavan do not seem to specifically teach the operation further comprises the following limitations, but Arai teaches:
receive a delete request to delete a file in the fileset (i.e. It is assumed that the read target metadata is the metadata of the file deleted from the LU 1100. Even if the file (to be more strict, the entity of the same) is deleted, the metadata for the file is also stored in the file storage apparatus 120, [0116]);
deleting the file and the file metadata for the file to delete in the fileset (i.e. It is assumed that the read target metadata is the metadata of the file deleted from the LU 1100. Even if the file (to be more strict, the entity of the same) is deleted, the metadata for the file is also stored in the file storage apparatus 120, [0116]); 
sending a delete request to delete the file from the file container, which causes issuance of causes issuance of commands to delete data of the file distributed at the secondary storage sites (i.e. It is assumed that the read target metadata is the metadata of the file deleted from the LU 1100. Even if the file (to be more strict, the entity of the same) is deleted, the metadata for the file is also stored in the file storage apparatus 120, [0116]); and
sending a delete request to delete the file metadata from a metadata container, which causes issuance of commands to delete the file metadata at the secondary storage sites (i.e. By this deletion, the migration is supposed to be completed practically. That is, the migration target file becomes a migrated file. Note that, in that case, the file system 1211 updates the inode related to the deleted file, [0128]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaufman, Jothivelavan, Arai before the effective filing date of the claimed invention to modify the system of Kaufman, Jothivelavan to include the limitations as taught by Arai. One of ordinary skill in the art would be motivated to make this combination in order to check whether the reference frequencies of the multiple replicated file are within a certain range or not in view of Arai ([0207-0208]), as doing so would give the added benefit of leaving the file whose reference frequency is high in the local side and deleting the file whose reference frequency is low from the local side as taught by Arai ([0129]).

Response to Arguments
Applicant's arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153